IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37325

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 352
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 10, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
BEAU E. HANSEN,                                  )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. David C. Nye, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for aggravated battery, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Beau E. Hansen pled guilty to aggravated battery. Idaho Code §§ 18-903, 18-907(1)(a).
The district court sentenced Hansen to a unified term of five years, with a minimum period of
confinement of two years. Hansen appeals asserting that the district court abused its discretion
by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hansen’s judgment of conviction and sentence are affirmed.




                                                   2